                                                                                                      Electronically Filed - Cape Girardeau (Jackson) - February 18, 2021 - 03:50 PM
     Case: 4:21-cv-00377-UNA Doc. #: 3 Filed: 03/29/21 Page: 1 of 4 PageID #: 22
                                                                               21CG-CC00041

                 IN THE CIRCUIT COURT OF CAPE GIRARDEAU COUNTY
GREGORY RUTLEDGE,                              )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )
                                               )      Case No.:
SUNBELT RENTALS, INC.                          )
                                               )
       Defendant.                              )
Serve at: 861 S. Kingshighway St.              )
          Cape Girardeau, MO 63703             )

                            PETITION FOR PERSONAL INJURY

        COMES NOW Plaintiff Gregory Rutledge, by and through his attorneys, Osburn, Hine &

Yates, L.L.C., and for Plaintiff’s Petition and cause of action against Defendant Sunbelt Rentals,

Inc., (“Sunbelt”) states to the Court as follows:

        1.      At all times relevant herein Plaintiff Gregory Rutledge was a resident of Scott

County and a citizen of the State of Missouri.

        2.      Defendant Sunbelt Rentals, Inc. is a corporation registered to do business in the

State of Missouri and was transacting business within the State of Missouri and is thereby

subjected to jurisdiction of this court under Section 506.500 RSMo.

        3.      Venue is proper in this county as Plaintiff’s cause of action for personal injury

arises out of an accident that occurred in Cape Girardeau County.

        4.      On or about April 2, 2019, Rutledge was hired by Matthew Butler to do

demolition work at a private residence in Cape Girardeau, Missouri.

        5.      Rutledge was tasked to cut a trench in a concrete floor in order to replace a pipe

beneath.




                                                                                          EXHIBIT A
                                                                                                        Electronically Filed - Cape Girardeau (Jackson) - February 18, 2021 - 03:50 PM
   Case: 4:21-cv-00377-UNA Doc. #: 3 Filed: 03/29/21 Page: 2 of 4 PageID #: 23




       6.      Matthew Butler provided Rutledge with a Husqvarna Model K 4000 Electric

Power Cutter (Husqvarna tool) which was rented from Sunbelt Rentals, Inc.

       7.      The Husqvarna tool uses water along with an electric blade to cut into concrete.

       8.      The Husqvarna tool had black electrical tape around the power cord at the time it

was rented from Sunbelt.

       9.      Rutledge had been operating the Husqvarna tool for approximately thirty minutes

when he was electrocuted.

       10.     Rutledge was unable to let go of the Husqvarna tool as the electricity traveled

from the tool and through his body. He was unable to see and unable to move. Finally, a breaker

tripped and power to the Husqvarna tool was ceased.

       11.     Rutledge suffered serious and disabling permanent injuries as more fully

described herein.

       12.     The manufacturer’s operating manual for the Husqvarna tool states “Never use

the product if the cord is damaged, you must hand it to an approved service workshop for

repair.”

       13.     The Husqvarna tool’s power cord exhibited modifications consistent with an

attempted electrical repair. Specifically, the power cord was cut and the internal electrical

conductors were mechanically spliced using crimp-type butt connectors and black, vinyl tape

was wrapped around the spliced connecters at the repair site.

       14.     Sunbelt rented out the Husqvarna tool in the above-described condition despite

the fact that the condition violated the cord’s designed rating for use in wet locations and the fact

that it violated the manufacturer’s warnings.




                                                  2                                       EXHIBIT A
                                                                                                          Electronically Filed - Cape Girardeau (Jackson) - February 18, 2021 - 03:50 PM
   Case: 4:21-cv-00377-UNA Doc. #: 3 Filed: 03/29/21 Page: 3 of 4 PageID #: 24




          15.      At all times relevant herein Sunbelt had a duty to maintain, inspect, repair,

upkeep, provide safe equipment and to otherwise safeguard the general public, including

Gregory Rutledge, from injuries and damages caused by the Husqvarna tool Sunbelt held out for

rental.

          16.      Sunbelt breached its duties to Gregory Rutledge and was thereby negligent in one

or more of the following respects:

                a. Failing to inspect the Husqvarna tool to ensure that it worked properly and safely

                   prior to renting the tool to a customer;

                b. Failing to properly repair and maintain the Husqvarna tool according to the

                   manufacturer’s instructions;

                c. Failing to properly maintain the Husqvarna tool in proper working order for its

                   reasonably expected use; and

                d. Failing to adequately warn of the Husqvarna tool’s dangerous and hazardous

                   condition.

          17.      Sunbelt knew or had information from which it, in the exercise of ordinary care,

should have known that the attempted electrical repair constituted a dangerous condition.

          18.      Sunbelt could not have expected a customer to realize the Husqvarna tool altered

power cord constituted a dangerous condition.

          19.      As a direct and proximate result of the aforesaid negligence and carelessness of

Sunbelt, Gregory Rutledge suffered injuries and damages, including, but not limited to, injury to

his left shoulder, elbow, and wrist with accompanying numbness, tingling, weakness, loss of

sensation, loss of motion, inability to bear weight, aches, and severe pain.




                                                     3
                                                                                              EXHIBIT A
                                                                                                           Electronically Filed - Cape Girardeau (Jackson) - February 18, 2021 - 03:50 PM
   Case: 4:21-cv-00377-UNA Doc. #: 3 Filed: 03/29/21 Page: 4 of 4 PageID #: 25




        20.     As a direct and proximate result of the aforesaid negligence and carelessness of

Sunbelt, Gregory Rutledge has also suffered from episodes of disorientation, confusion,

dizziness, and difficulty speaking. He continues to have visual difficulties including light

sensitivity in his left eye.

        21.     Gregory Rutledge has suffered severe pain and will suffer future pain.

Additionally, Mr. Rutledge has suffered and will suffer from other serious medical conditions

secondary to electrical shock.

        22.     Gregory Rutledge’s ability to work, labor, and enjoy life has and will be impaired.

Treatment of the above-mentioned injuries has required medical attention and incurred health

care related expenses and may require further medical treatment.

        WHEREFORE, Plaintiff respectfully prays for judgment against Defendant in an amount

that is fair and reasonable in excess of Twenty-Five Thousand Dollars ($25,000.00), plus costs

and for such other orders as this Court deem just under the circumstances.

                                              Respectfully submitted,

                                              OSBURN, HINE & YATES, L.L.C.
                                              3071 Lexington Avenue
                                              Cape Girardeau, Missouri 63701
                                              Telephone: (573) 651-9000
                                              Fax: (573) 651-9090
                                              Email: jhine@ohylaw.com

                                              By: /s/ Jeffrey P. Hine
                                                     Jeffrey P. Hine, #34026
                                                     Attorneys for Plaintiff




                                                 4                                             EXHIBIT A
